Citation Nr: 0803089	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-14 916	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1997 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003, which granted service connection for a 
hiatal hernia, and assigned a 10 percent evaluation, 
effective March 13, 2003.  The veteran appealed the assigned 
rating, and, in an August 2005 rating decision, the RO 
granted a higher rating of 30 percent for hiatal hernia, 
effective March 13, 2003, the effective date of the grant of 
service connection.  However, a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1997 to June 2001.

2.	In December 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  In a statement 
received in December 2007, the veteran said he was satisfied 
with the grant of the 30 percent rating, and the veteran's 
representative submitted a copy of this statement, and a 
motion for withdrawal of the appeal, to the Board in December 
2007.  Thus, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


